Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Instant Publication US Patent Publication No. 20200320515 will be referred to as “Specification” hereinafter.

Claim Status
Claims 1-15 have been canceled.
Claims 16-35 have been newly added and are pending.

Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 6/18/2020 and 1/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
While 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention and there is no requirement to explain the materiality of submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure, see Penn Yan Boats, Inc. V. Sea Lark Boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.
Continuation
This application is a continuation application of U.S. application no. 15/095,984 filed on April 11, 2016, now U.S. Patent 10,726,413 ("Parent Application"), which is a divisional of application of U.S. application no. 13/208,733, filed August 12, 2011, now U.S. Patent 9,342,832. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-21, 23, 24, and 31-33rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 18, the scope of the claim is unclear. Specifically, the claim recites “wherein the method further comprises: receiving, by the merchant computer from the server computer, a token derivation key index along with the first account token representing the account identifier, wherein the token derivation key index identifies a token derivation key to the server computer used in the generation of the first account token”. Here, the scope of the claim is unclear as claim 16 recites that the merchant computer receives from the server computer the first account token already. Claim 18, however, recites that the method further includes receiving by the merchant computer from the server computer a token derivation key index along with the first account token. Why is the first account token received by the merchant computer from the server computer a second time around when the merchant computer has received the first account token from the server computer already?
A per claim 23, the scope of the claim is unclear. Specifically, the claim recites “The method of claim 16, further comprising: transmitting, by the merchant computer, an authorization request message to the server computer, wherein the authorization request message includes the account identifier and the merchant verification value; and receiving, by the merchant computer, an authorization response message from the server computer, wherein the authorization response message includes the first account token and the indicator indicating whether the first transaction is authorized or denied.” The scope of the claim is unclear since claim 16 recites “transmitting, by the merchant computer, the account identifier and a merchant verification value associated with the merchant computer to a server computer in connection with a first transaction; receiving, by the merchant computer from the server computer, a first account token representing the account identifier and an indicator indicating whether the first transaction is authorized or denied, wherein the first account token is obtained using the merchant verification value and the account identifier”. In other word, claim 16 recites that the account identifier and the merchant verification value is transmitted to the server computer and that the first account token and the indicator indicating whether the first transaction is authorized or denied. Claim 23, however, recites steps of claim 16 further comprising steps of transmitting of the account identifier and the merchant verification value to the server computer and receiving the first account token and the indicator indicating whether the first transaction is authorized or denied. In other word, claim 23 repeats the steps again. Here, the scope of the claim is unclear as to why the steps are repeated when the merchant computer has been provided with the first account token and the authorized/denied indicator.
Claim 31 include significantly similar claimed element of claim 23, hence is rejected also.
As per claim 33, the claim recites “wherein the authorization response message further includes receiving, from the server computer …” Here, the scope of the claim is unclear as the recited step of “receiving …” does not commensurate in scope of “message” the receiving step is recited to describe that the message further includes the receiving step.
Claims 24 and 32 are rejected as they depend on claim(s) above and fail to cure the deficiency(s) as identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Step 1: 
In the instant case, claims 16-25 (group I) are directed to a method while 26-35 (group II) are directed to a processor-based merchant computer. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 16 recites:  
16. (New) A method comprising:
receiving, by a merchant computer from a user device, an account identifier;
transmitting, by the merchant computer, the account identifier and a merchant verification value associated with the merchant computer to a server computer in connection with a first transaction;
receiving, by the merchant computer from the server computer, a first account token representing the account identifier and an indicator indicating whether the first transaction is authorized or denied, wherein the first account token is obtained using the merchant verification value and the account identifier; and
storing, by the merchant computer, the first account token without storing the account identifier.
(Emphasis added on the additional element(s))

Step 2A (prong 1): 
Here, the claim recites a method performed by a merchant, specifically receiving an account identifier (e.g. credit card number) from a user, transmitting the account identifier along with a merchant verification value associated with the merchant to an entity in connection with a first transaction, receiving a first account token representing the account identifier and an indicator indicating whether the first transaction is authorized or denied, and storing the first account token without storing the account identifier. In other word, the method recites a process of performing payment transaction using the account identifier received from the user and anonymization of the account identifier by tokenizing of the account identifier. As such, the claim recites certain methods of organizing human activity, e.g. commercial interactions, and/or fundamental economic principles or practices such as mitigating risk. 
The other independent claim, claim 26 is a merchant computer that performs the methods of claim 16. Hence, claim 26 also recites an abstract idea.
As such, the claims recite a certain methods of organizing human activities and/or mental process/concept, hence recite an abstract idea. 

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), a merchant computer comprising a processor and a non-transitory computer-readable storage medium comprising code, a user device, and a server computer are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea as identified above in the Step 2A (prong 1). These limitation do not represent: Improvements to the functioning of a computer (here, merchant computer comprising a processor and a non-transitory computer-readable storage medium comprising code individually or in combination), or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves merchant computer comprising a processor and a non-transitory computer-readable storage medium comprising code individually or in combination. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a computer (see Fig. 1 depicting merchant computer 120; Fig. 4 depicting merchant computer 120; paragraphs [0172]-[0183] description of generic computer components) as a tool to perform an abstract idea and/or generally link the abstract idea to a technological environment through steps performed by a generic computer and/or its component(s). Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claims 17-24 further recite abstract idea without additional elements as identified above and recite description of data that are being transmitted and received. Hence they too are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claims 27-33 further recite abstract idea without additional elements as identified above and recite description of data that are being transmitted and received. Hence they too are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claims 25, 34, and 35 further recite abstract idea of transmitting the first account token and the merchant verification value to another entity (e.g. entity that provide fraud scoring service) and receiving from the entity a fraud score associated with the first transaction which reasonably fall within the certain methods of organizing human activity, e.g. commercial transaction, and/or fundamental economic practices, e.g. risk mitigation. The additional element of server is recited at high level generality amounting to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and does not provide an inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-24, 26-27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 20080283590 (“Oder”) in view of US Patent Publication No. 20070100691 (“Patterson”).
Per claims 16, 23, and 26, Oder fairly discloses a merchant computer and a method comprising:
receiving, by a merchant computer from a user device, an account identifier (see ¶0031-¶0033, card entry device that receives payment data from any payment medium such as payment card, electronic chip, RDIF device, or the like wherein the payment data may include data encoded on a magnetic strip, electronic chip, RDIF device, or any other form of stored data and include PAN, PIN, etc.; ¶0058; ¶0060, captures the payment data provided by the cardholder; ¶0073, captures payment information; ¶0085, captures the payment data); 
transmitting, by the merchant computer, the account identifier to a server computer in connection with a first transaction as an authorization request message (see ¶0049, the SSA sends the actual payment data to the gateway 52; ¶0050, gateway descriptions; the PSL sends the payment information to a gateway security application); 
receiving, by the merchant computer from the server computer, a first account token representing the account identifier and an indicator indicating whether the first transaction is authorized or denied as an authorization response message, wherein the first account token is obtained using the account identifier (see ¶0051, the GSL transmits the authorization response along with the false payment data to the POS server; ¶0052, because the false payment data is identified with a specific payment card, the false payment data may be used as a token for an additional transaction with the same payment card; ¶0063, generating of false payment data using the PAN by replacing numbers from a sequence of false data using sequential number(s); ¶0071, the GSL sends the false payment data, rather than the actual payment data, along with the payment request response to the SSA; ¶0074, the GSA returns false payment data to the PSL; ¶0101, false data is a modified version of the actual data; ¶0102-¶0104, generation of false data); and 
storing, by the merchant computer, the first account token without storing the account identifier (see ¶0064, SSA stores the encrypted payment data on the POS server; ¶0066, POS terminal has only false payment data; ¶0068, because false transaction and log data are stored in the database 50, the payment data is secure; ¶0075, the POS server records the transaction with the false payment data in the database 50 … the payment data is less vulnerable to theft since false payment data is stored in the database; ¶0119, stores false data on place of the payment data);
Oder necessarily teaches a processor and a non-transitory computer-readable storage medium coupled to the processor, the storage medium comprising executable code by disclosing computer/server (see ¶0021, POS terminal includes a card entry device and a host computer; ¶0024, computer typically located at the merchant’s place of business or at a remote location owned and operated by the merchant).
Oder does not specifically teach transmitting a merchant verification value associated with the merchant computer and that the first account token is obtained using the merchant verification value. 
Patterson, however, discloses transmitting a merchant verification value associated with the merchant computer in the authorization request and obtaining of the authorization response using the merchant verification value (see ¶0022, authorization request message includes a merchant verification value that is unique to a particular merchant; ¶0026, the merchant verification value can be used in the authorization process … transactions that carry the merchant verification value can be validated against this file for valid values and processing attributes; ¶0033, the merchant verification value is used in the authorization part of the payment process).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the merchant verification value, e.g. merchant identifier, in issuance of authorization response using the merchant identifier as taught by Patterson to Oder as the combination improves the overall usability of system of Oder to ensure that the merchant is a participating merchant for processing payment.
The applicant is reminded that the description of data that is being transmitted, e.g. merchant verification value, represents non-functional descriptive material. Furthermore, the description of how the first account token is operated does not move to further distinguish over prior art as the claims are directed to steps performed by the merchant computer and/or merchant computer and its component. For example, description of how the first account token is obtained/generated by an entity or device that is different than the merchant computer does not affect the merchant computer receiving the first account token nor does the description affect the merchant computer and its recited components structurally or functionally.
In further reference to the apparatus claim 26, the examiner submits that the claim 26 is directed to a merchant computer comprising a processor and a non-transitory computer-readable storage medium coupled to the processor, the storage medium comprising executable code for causing the processor to perform the method/functions as recited in the body of the claim, e.g. receiving …, transmitting …, receiving …, and storing … As such, the examiner finds that Oder is sufficient in terms of art as the computing device/server of Oder is capable of receiving any known type of data, transmitting any known type of data, and storing any known type of data.
As per claims 18 and 19, the combination of Oder and Patterson teaches wherein the first account token is generated using the merchant verification value and the account identifier as described above, e.g. use of merchant verification value and the account identifier in the authorization request for the gateway to return the authorization response message that includes the false data. 
While the combination of Oder and Patterson teaches receiving by the merchant computer from the server computer the authorization response message that includes the first account token representing the account identifier, wherein the token derivation key index is a hidden index (see Oder: ¶0051, the GSL transmit the authorization response along with the false payment data to the POS server), the combination of Oder and Patterson does not specifically teach that the authorization response message includes a token derivation key index that identifies a token derivation key to the server computer used in the generation of the first account token.  
However, description of data represents non-functional descriptive material that do not move to distinguish over prior art. Furthermore, it would have been obvious to one of ordinary skill in the art for the merchant server of combined Oder and Patterson to receive any known type of data, including the information that identifies information used in the generation of the first account token.
As per claim 20, the combination of Oder and Patterson teaches transmitting, by the merchant computer, the first account token and the merchant verification value to the server computer (see Oder: ¶0069, sends the false payment data to GSL)(see Patterson ¶0022); and receiving, by the merchant computer from the server computer, the account identifier associated with the first account token (see ¶0074, the GSA provide a decryptable version of the payment data to POS server).
The combination of Oder and Patterson does not specifically teach that the data that is transmitted by the merchant computer to the server computer includes the token derivation key index. However, description of data represents non-functional descriptive material that does not move to distinguish over prior art. Furthermore, it would have been obvious to one of ordinary skill in the art to transmit any known information from one entity to another entity.
As per claim 21, the combination of Oder and Patterson does not specifically teach wherein the account identifier is identified by the server computer using the first account token and a reverse tokenization key assigned to a merchant associated with the merchant computer, wherein the reverse tokenization key is retrieved by the server computer using the merchant verification value. However, the description of function(s) performed by the server computer as recited in the claim does not move to distinguish over prior art as the claim is directed to steps performed by the merchant computer. The applicant is advised to amend the claim to positively recite the functions performed by the server computer as positive steps as part of recited method.
As per claim 22, the examiner finds that the claim is a duplication process of claim 16. Hence, the claims are rejected similarly as in claim 16 analysis.
As per claim 24, the combination of Oder and Patterson discloses wherein the first account token is generated using the merchant verification value and the account identifier as described in claim 16 above. 
The combination of Oder and Patterson does not specifically teach wherein the authorization response message further includes a token derivation key index, wherein the token derivation key index identifies a token derivation key to the server computer used in the generation of the first account token. 
However, description of authorization response message, e.g. what it includes, represents non-functional descriptive material that does not move to distinguish over prior art.
As per claim 27, the combination of Oder and Patterson teaches wherein the first account token is generated using the merchant verification value and the account identifier as described above, e.g. use of merchant verification value and the account identifier in the authorization request for the gateway to return the authorization response message that includes the false data. 
The combination of Oder and Patterson does not specifically teach wherein the first account token is generated by applying the account identifier to an encryption or hash function using a token derivation key unique for a merchant associated with the merchant computer as a parameter.
However, the difference is in the claimed limitation that does not further limit the scope of the claim. For example, the current claim is directed to the merchant computer whereas the generation of the first account token is a function belonging to an entity or device that is other than the merchant computer. As such, the combination of Oder and Patterson continues to read on the claim.
As per claim 29, while the combination of Oder and Patterson teaches receiving by the merchant computer from the server computer data as described above, the combination does not specifically teach that data includes a hidden index that identifies a token derivation key to the server computer used in generation of the first account token.
However, the difference is in only non-functional descriptive material. Hence, the combination Oder and Patterson continues to read on the claim. Furthermore, the merchant computer of Oder is capable of receiving any data from the server computer.
As per claim 30, the first three recited functions in the claim is a duplication of functions recited in claim 26 with exception that the hidden index is transmitted to the server computer. Hence, the claim is rejected on a similar rationale as described in claim 26.
The combination of Oder and Patterson teaches transmitting, by the merchant computer, the first account token and the merchant verification value to the server computer (see Oder: ¶0069, sends the false payment data to GSL)(see Patterson ¶0022); and receiving, by the merchant computer from the server computer, the account identifier associated with the first account token (see ¶0074, the GSA provide a decryptable version of the payment data to POS server).
The combination of Oder and Patterson does teach that the merchant computer transmits the hidden index to the server computer, however, the description of data represents non-functional descriptive material that does not move to distinguish over prior art. Furthermore, the merchant computer of Oder is capable of receiving and transmitting any type of data including hidden index to the server computer.
 As per claims 31-33, the combination of Oder and Patterson discloses transmitting an authorization request message to the server computer, wherein the authorization request message includes the account identifier and the merchant verification value; and receiving an authorization response message from the server computer, wherein the authorization response message includes the first account token and the indicator indicating whether the first transaction is authorized or denied (see above claim 16 analysis). 
The combination of Oder and Patterson does not specifically teach wherein the authorization response message includes a bitmap field, and wherein a bit in the bitmap field is set by the server computer upon incorporating the first account token in the authorization response message, wherein the authorization response message includes a field tag that identifies a field in the authorization response message containing the first account token, wherein the authorization response message further includes receiving, from the server computer, a hidden index that identifies a token derivation key to the server computer used in generation of the first account token.
However, the description of what is included in the authorization response message is non-functional descriptive material that does not move to distinguish over prior art. Furthermore, the merchant computer of Oder clearly teaches sending authorization request message to a server computer and receiving authorization response message from the server computer. As such, Oder is shown to be capable of receiving authorization request message and sending authorization response message.

Claims 17 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Oder” and “Patterson” as applied to claims 16 and 26 above, and further in view of US Patent Publication No. 20090187508 (“Placide”).
As per claims 17 and 28, the combination of Oder and Patterson does not specifically teach transmitting a registration request message to the server computer, the registration request message including one or more of a merchant name, a merchant category type, a merchant location, a contact information, and an account information; and responsive to transmitting the registration request message, receiving the merchant verification value.
Placide, however, discloses an entity transmitting a registration request message to a server computer, the registration request message including one or more of the entity name, entity category type, entity location, a contact information, and an account information, and responsive to transmitting the registration request message, receiving the verification code (see ¶0046, the user submits his/her information, name and any other contact information into the registration system and a verification code to the user is issued after the user’s information is recorded).
Hence as the combination of Oder and Patterson teaches a merchant verification value and the uses in authorization process as described above, it would have been obvious to one of ordinary skill in the art to utilize any known technique including the technique of registration and issuance of a code in response to the registration as taught by Placide as a technique of providing the merchant verification value to the merchant in the combined Oder and Patterson. Furthermore, it would have been obvious to one of ordinary still in the art to include in the system of combined Oder and Patterson technique of issuing a code to a user as taught by Placide since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 25 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Oder” and “Patterson” as applied to claims 16 and 26 above, and further in view of US Patent Publication No. 20040153650 (“Hillmer”).
Per claims 25 and 34, while the combination of Oder and Patterson discloses transmitting by the merchant computer the first account token and the merchant verification value to a server as described above on claim 16, the combination does not specifically teach that the server is a support server and that the merchant computer receives from the support server a risk score associated with the first account token.
Hillmer, however, teaches transmitting by a merchant to a support server a message including an account identifier token (e.g. hashed transaction parameters) and receiving by the merchant a risk score associated with the account identifier token (see ¶0013, the hash value is transmitted by the merchant to the Fraud Detection Facility and a fraud score associated with the hash value [hashed transaction parameter(s)] is returned to the merchant). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the technique of fraud detection technique as taught by Hillmer to the combination of Oder and Patterson as the combination improves the system of Oder and Patterson by providing fraud protection for the merchant.
The difference in Hillman and instant claim is that in Hillman, hashed value is transmitted from the merchant to the service server while instant claim recites that the first account identifier token and the merchant verification value are transmitted to the service server. However, as the combination of Oder and Patterson teaches the transmission of the first account identifier token and the merchant verification value by the merchant to another entity for processing, it would have been obvious to one of ordinary skill in the art to substitute known technique as taught by the combined Oder and Patterson as a technique of processing payment in Hillman.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Oder” and “Patterson”, and “Hillmer” as applied to claim 34 above, and further in view of “Placide”.
Per claim 35, while the combination of Oder, Patterson, and Hillmer teaches merchant verification value assigned to the merchant, the combination does not specifically teach receiving, from the server computer, the merchant verification value assigned to the merchant computer prior to transmitting the account identifier and the merchant verification value to the server computer.
Placide, however, teaches receiving, from the server computer, the merchant verification value assigned to the merchant computer prior to transmitting the account identifier and the merchant verification value to the server computer (see Placide: ¶0046, the user submits his/her information, name and any other contact information into the registration system and a verification code to the user is issued after the user’s information is recorded)(this code is thereafter used in sending authorization request message).
Hence as the combination of Oder, Patterson, and Hillmer teaches a merchant verification value and the uses in authorization process as described above, it would have been obvious to one of ordinary skill in the art to utilize any known technique including the technique of registration and issuance of a code in response to the registration as taught by Placide as a technique of providing the merchant verification value to the merchant in the combined Oder, Patterson, and Hillmer. Furthermore, it would have been obvious to one of ordinary still in the art to include in the system of combined Oder, Patterson, and Hillmer technique of issuing a code to a user as taught by Placide since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,342,832 in view of “Oder”.
The instant claims are significantly similar in scope with claims of ‘832 in generation of token that represents account identifier and its use, the main difference being that the instant claims are presented from the perspective of the merchant computer while ‘832 from the perspective of the server. Oder, however, teaches the merchant computer interacting with server in the use of false data in lie of real account data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 20120317036 discloses tokenization technique in which a merchant specific token is created using a key that is associated with the merchant; 
US Patent No. 5,883,810 discloses use of proxy number in place of real account number in the authorization request; 
US Patent Publication No. 20090249082 discloses handling of sensitive sets of characters such as credit card numbers by use of tokenization and discloses various technique of tokenization and de-tokenization;
US Patent Publication No. 20100257612 discloses a data processing system such as a payment processing system that includes tokenizer employing tokenization feature in protecting sensitive information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685